07/14/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 19-0558

                              No. DA 19-0558


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL ANDREW BUCK,

           Defendant and Appellant.


                                 ORDER


     Upon consideration of Counsel’s motion to withdraw as counsel of

record, and good cause appearing therefore;

     IT IS HEREBY ORDERED that the Defendant-Appellant in this

matter shall file a response to this motion within thirty (30) days of the

date of this Order. The response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and

Appellate Counsel’s Office.

     IT IS FURTHER ORDERED that the Clerk of this Court give notice

of this Order by mail to all counsel fo record and to Defendant-Appellant

at his last known address.

                                                                Electronically signed by:
                                ORDER – 1                             Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 14 2020